Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (FIGs. 7-9) in the reply filed on 7/25/2022 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/25/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park US 2019/0006390 A1.

    PNG
    media_image1.png
    525
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    354
    488
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    341
    484
    media_image3.png
    Greyscale

In re claim 1, Park discloses (e.g. FIGs. 1-6). A display device comprising: 
a signal line (Scan1, Vinit, EM; FIG. 2) extending in a first direction (horizontal direction in FIGs. 2-4); 
a first transistor DT (FIG. 2) configured to control a driving current flowing from a first (source) electrode of the first transistor to a second (drain) electrode of the first transistor according to a voltage applied to a gate electrode of the first transistor (¶ 37); 
a light-emitting element EL electrically coupled to the second (drain) electrode of the first transistor DT (through T4) and configured to emit light according to the driving current (¶ 39);
a second transistor T2 electrically coupled to the first (source) electrode of the first transistor DT and configured to transfer a data voltage (¶ 43); 
a first scan line (Scan2 in FIG. 2, 220 in FIG. 3 & 6) electrically coupled to a gate electrode of the second transistor T2 and extending in the first (horizontal) direction; 
a third transistor T1 including a first (source) electrode electrically coupled to the second (drain) electrode of the first transistor DT and a second (drain) electrode electrically coupled (at N1) to the gate electrode of the first transistor DT (¶ 42); and 
a second scan line (Scan2 in FIG. 2, 240 in FIGs. 3 & 5) electrically coupled to a gate electrode of the third transistor T1 and extending in the first (horizontal) direction, 
wherein the second scan line 240 overlaps the first scan line 220 (FIG. 4).

In re claim 4, Park discloses (e.g. FIGs. 3-6) wherein the second scan line 240 overlaps the first scan line 220, the third transistor T1 (FIG. 5) includes a channel region (region of 230 under gate insulating film 235) overlapping the second scan line 240, and the channel region of the third transistor T1 overlaps the first scan line 220.

In re claim 5, Park discloses (e.g. FIG. 5) wherein the channel region of the third transistor T1 is between the first scan line 220 and the second scan line 240.

In re claim 6, Park discloses (FIG. 6) wherein the second transistor T2 includes a channel region (region of 210 under 220) overlapping the first scan line 220.

In re claim 7, Park discloses (e.g. FIG. 6) wherein the channel region of the second transistor T2 overlaps the second scan line 240, and the first scan line 220 is between the channel region 210 of the second transistor T2 and the second scan line 240.

In re claim 8, Park discloses (e.g. FIG. 4) wherein a width of the first scan line 220 in a second (longitudinal) direction perpendicular to the first (horizontal) direction is greater than a width of the second scan line 240 in the second direction.

In re claim 9, Park discloses (e.g. FIG. 4) wherein the entire second scan line 240 overlaps the first scan line 220.

In re claim 12, Park discloses (e.g. FIG. 2) further comprising: 
a fourth transistor T5 including a first (drain) electrode electrically coupled to the second (drain) electrode of the third transistor T1 (at node N1, ¶ 42,48); 
a third scan line Scan1 (one scan line of the dual line, ¶ 50) electrically coupled to a gate electrode of the fourth transistor T5; 
a fifth transistor T6 electrically coupled to a second (source) electrode of the fourth transistor T5 (both source of T5 and T6 both supplied with Vinit, ¶ 48-48); and 
a fourth scan line Scan1 (another scan line of the dual line, ¶ 50) electrically coupled to a gate electrode of the fifth transistor T6, 
wherein the third scan line and the fourth scan line (dual line Scan1) extend in the first direction and overlap each other (¶ 50).

In re claim 13, Park discloses (e.g. FIG. 2) wherein the fourth transistor T5 (having dual line structure similar to T2 in FIG. 6) includes a channel region (in 230) overlapping the third scan line (e.g. 240), and the channel region 230 of the fourth transistor overlaps the fourth scan line 240.

In re claim 14, Park discloses (e.g. FIG. 4) wherein the channel region 230 of the fourth transistor is between the third scan line 240 and the fourth scan line 220.

In re claim 15, Park discloses (e.g. FIG. 2) wherein the fifth transistor T6 (having dual line structure similar to T1) includes a channel region (in 210) overlapping the fourth scan line 220.

In re claim 17, Park discloses (e.g. FIGs. 2-6) a display device comprising: 
a substrate 201; 
a first semiconductor layer 210 on the substrate 201; 
a first insulating layer 203 that covers the first semiconductor layer 210 and is on the substrate 201; 
a first conductive layer 220 on the first insulating layer 203 and including a first scan line 220 extending in a first direction (horizontal direction in FIG. 3); 
a second insulating layer 225 that covers the first conductive layer 220 and is on the first insulating layer 203; 
a second semiconductor layer 230 on the second insulating layer 225; 
a third insulating layer 235 that covers the second semiconductor layer 230 and is on the second insulating layer 225; and 
a second conductive layer 240 on the third insulating layer 235 and including a second scan line 240 extending in the first direction (horizontal direction in FIG. 3), 
wherein the first scan line 220 overlaps the second scan line 240 (FIG. 4).

In re claim 18, Park discloses (e.g. FIG. 3-6) wherein the first semiconductor layer 210 includes polycrystalline silicon (¶ 64), and the second semiconductor layer 230 includes an oxide semiconductor (¶ 67).

In re claim 19, Park discloses (e.g. FIG. 5) wherein the second semiconductor layer 230 includes a first overlapping region (region of 230 under 235) in which the second semiconductor layer 230 overlaps the second scan line 240, and the first overlapping region overlaps the first scan line 220.

In re claim 20, Park discloses (e.g. FIG. 6) wherein the first semiconductor layer 210 includes a second overlapping region (region of 210 under 220) in which the first semiconductor layer 210 overlaps the first scan line 220 and the second overlapping region overlaps the second scan line 240.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 and 12 above, and further in view of Kim et al. US 2019/0147799 A1 (Kim).
In re claim 2, Park discloses (e.g. FIG. 2) the first transistor DT is a PMOS transistor (¶ 38). 
Park does not explicitly disclose the second transistor T2 is PMOS and the third transistor T1 is an NMOS.
Kim discloses a display pixel (FIG. 2) comprising a driving transistor DT analogous to Park’s driving transistor DT, a second transistor ST2 analogous to Park’s T2, and a transistors ST4,STc analogous to Parks’ T1. Kim further discloses DT and ST2 are PMOS while ST4,STc are NMOS (¶ 79).
One having ordinary skill in the art would have recognized that Park’s T2 can be formed as a PMOS and T1 can be a NMOS because it is known to arrange PMOS and NMOS accordingly in a display pixel for their known switching and driving characteristics (¶ 79-80).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Park’s T2 as a PMOS (analogous to Kim’s ST2) and T1 as an NMOS (analogous to Kim’s ST4,STc) according to known methods to yield the predictable result of display pixel with known switching and driving characteristics as taught by Kim. 

In re claim 3, Park discloses (e.g. FIGs. 2-6) the first transistor DT and the second transistor T2 (FIG. 6) includes polycrystalline silicon 210 (¶ 61, 64), and the third transistor T1 (FIG. 5) includes an oxide semiconductor 230 (¶ 67).
Kim also teaches (FIG. 2) the first transistor DT and second transistor ST2 are PMOS transistor that includes polycrystalline silicon, and the third transistor ST4,STc is an NMOS transistor that includes an oxide semiconductor (¶ 79).

In re claim 16, Park discloses (e.g. FIG. 2) the fourth transistor T5 and the fifth transistor T6 are coupled to the initialization voltage Vinit. 
Park does not explicitly disclose fourth transistor T5 is an NMOS and fifth transistor T6 is a PMOS.
Kim discloses a display pixel (FIG. 2) comprising transistors ST1 and ST3 that are coupled to the initialization voltage Vint. ST3 is analogous to Park’s T5 and ST1 is analogous to Park’s T6. Kim further discloses ST3 is an NMOS while ST1 is a PMOS (¶ 79).
One having ordinary skill in the art would have recognized that Park’s T5 can be formed as an NMOS and T6 can be a PMOS because it is known to arrange PMOS and NMOS accordingly in a display pixel for their known switching and driving characteristics (¶ 79-80).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Park’s T5 as an NMOS (analogous to Kim’s ST3) and T6 as a PMOS (analogous to Kim’s ST1) according to known methods to yield the predictable result of display pixel with known switching and driving characteristics as taught by Kim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gil et al. US 2016/0284267 teaches (FIG. 4) a display having scan line 151 overlapping initialization voltage line 154
Lee et al. US 2018/0108724 teaches (FIG. 4) gate line SLn_2 overlaps initialization line RL
Kim et al. KR 1020160091525 teaches (FIG. 3) auxiliary signal lines 511, 521, 531, and 581 overlapping with the first signal lines 151, 152, 153, and 158
Choi et al. EP 3486948 teaches (FIGs. 6-8) scan connection lines 143,144 overlaps scan lines 121,122 
Guo et al. CN 110703523 teaches (FIGs. 1A-1c) stacked display panels with overlapping gate lines
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815